Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter: for the reasons stated in applicant’s remarks dated 05/12/21.  Additionally, the instant application discloses a method to compensating the received uplink signal using the determined phase error.  Noh et al. (USPub: 2018/0131488) discloses the instant application discloses a method to compensating the received uplink signal using the determined phase error.  Bhukania discloses detecting an angular position of at least one symbol in the plurality of symbols in a constellation of symbols, wherein the plurality of symbols include equalized symbols (FIG. 1 and para. 20, lines 1-5). Shahmohammadian discloses wherein the phase of the at least one symbol is compensated using weighted angular positions of at least a portion of the plurality of symbols (para. 37, lines 25-29). However, the references do not explicitly disclose wherein the phase of the at least one symbol is compensated using weighted angular positions of at least a portion of the plurality of symbols determined as function of a weighting factor across at least the portion of the plurality of symbols as recited in claim 1 of the instant application.  Consequently, the independent (and dependent) claims, read in light of the specification, are allowable over the state of the art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/A. L./
Examiner, Art Unit 2465
/WALTER J DIVITO/Primary Examiner, Art Unit 2419